                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               NO. 7:13-CR-22-1H

    UNITED STATES OF AMERICA,            )
                                         )
         v.                              )
                                         )
                                         )                  ORDER
    JOKWAN LAMAR HARVEY,                 )
         Defendant.                      )

        This matter is before the court on defendant’s motions for

compassionate release [DE #121, #122, #126, #132, #134] as well as

defendant’s motion to expedite ruling on his motions [DE #133].

Defendant filed his initial motions pro se.             Counsel was appointed

under Standing Order 19-SO-3, and counsel filed a memorandum and

documents in support [DE #127 and #128]. 1                 The government has

responded in opposition [DE #131, #135 and #136], and defendant

filed a reply pro se [DE #138]. Defendant filed a letter pro se in

support of his motion [DE #140].

        On    June   3,   2013,   defendant,   pursuant    to   a   written   plea

agreement, entered a plea of guilty to the use of an unauthorized

access devices, in violation of 18 U.S.C. § 1092(a)(2) (Count One)



1  Counsel also requests that this court make a sentencing
recommendation to the BOP that defendant be immediately re-
designated to home confinement to serve the remainder of his
sentence pursuant to 18 U.S.C. § 3621(b)(4)(B). The court declines
to make such a recommendation.

                                          1



             Case 7:13-cr-00022-H Document 141 Filed 03/16/21 Page 1 of 6
and      aggravated   identity    theft,    in   violation    of   18     U.S.C.

§ 1028(a)(1) (Count Three). On February 14, 2014, this court

sentenced petitioner to a total term of imprisonment of 108 months,

84 months on Count One and 24 months consecutive on Count Three.

         Defendant is currently serving his sentence at Butner Federal

Medical Center with a projected release date of February 2022.

The government acknowledges that defendant made an administrative

request for compassionate release.           Specifically, defendant sent

a request to the warden on April 17, 2020, and that request was

denied on April 20, 2020.             Per his counsel, he followed the

administrative appeal process within BOP, and all his appeals have

been denied.

                                 COURT’S DISCUSSION

    I.     Standard of Review

    Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018 (“First Step Act”). 2 That statute provides in

relevant part:

         The court may not modify a term of imprisonment once it has

been imposed except that—


2
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant
to bring such a motion. See Pub. L. No. 115-391, § 603(b), 132
Stat. 5194, 5239 (2018).


                                        2



           Case 7:13-cr-00022-H Document 141 Filed 03/16/21 Page 2 of 6
      (1)   in any case—

      (A)   the court, upon motion of the Director of the Bureau of
            Prisons, or upon motion of the defendant after the
            defendant has fully exhausted all administrative rights
            to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days
            from the receipt of such a request by the warden of the
            defendant’s facility, whichever is earlier, may reduce
            the term of imprisonment. . ., after considering the
            factors set forth in section 3553(a) to the extent that
            they are applicable, if it finds that—

            (i)     extraordinary and compelling             reasons   warrant
                    such a reduction. . .

and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission[.]
18 U.S.C. § 3582(c).

The   Sentencing   Commission   has       not   issued   a   policy   statement

applicable to motions filed by defendants under this statute.

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a result, district courts are ‘empowered. . . to consider any

extraordinary and compelling reason for release that a defendant

might raise.’” Id. at 284 (citation omitted).

      In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

      These factors include: “(1) [Defendant’s] personal
      history and characteristics; (2) his sentence relative
      to the nature and seriousness of his offense; (3) the
      need for a sentence to provide just punishment, promote
      respect for the law, reflect the seriousness of the
      offense, deter crime, and protect the public; (4) the
      need for rehabilitative services; (5) the applicable

                                      3



        Case 7:13-cr-00022-H Document 141 Filed 03/16/21 Page 3 of 6
      guideline sentence; and (6) the need                        to avoid
      unwarranted sentencing disparities among                   similarly-
      situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

(D. Md. July 28, 2020) (alteration in original) (citation omitted).

      II.   Analysis

      As noted above, the government does not dispute that defendant

has exhausted his administrative remedies.

      Defendant contends the COVID-19 pandemic and his particular

underlying     conditions      warrant       extraordinary       and     compelling

circumstances justifying his release.                 The government does not

challenge      that    defendant      suffers    from       underlying     medical

conditions that make him more susceptible to COVID-19 infection,

but   argues    the    3553(a)   factors      weigh     against    compassionate

release.

      Defendant is currently 39 years old.                  In   2020,    defendant

was diagnosed with Type 2 diabetes and prescribed insulin to be

administered twice daily.          His most current submission indicates

that he was diagnosed with COVID-19 in November 2020 and nothing

in the record indicates that he has not recovered, except for

perhaps his sense of taste and smell.                   His submissions also

indicate     that     on   November   18,     2020,    he    refused     treatment

recommended by medical staff for his diabetes [DE #138-1].                       He

also notes his mother is 71 years old and requires assistance with

                                         4



        Case 7:13-cr-00022-H Document 141 Filed 03/16/21 Page 4 of 6
daily living.     He additionally requests release so he can care for

his aging mother, as there are no other family members in close

proximity who are able to assist.                  In the BOP, he has earned his

GED and taken multiple courses.

       Turning to the 3553(a) factors, defendant had two repeated

convictions for aggravated identity theft and relate charges.

Defendant stole the identities of at least 25 individuals, was

actively     engaged    in     a   fraudulent       scheme    over   many   years   and

restarted his criminal schemes within months of his last release.

The   government       notes       defendant’s       lengthy     criminal    history,

including over 10 state court convictions from age 19 to 23, before

his first of two federal imprisonments.                    Defendant was only out of

custody for approximately 3 months before the start of the offense

conduct for which he is currently incarcerated.                       The government

also notes several violations within the BOP [DE #131 at 3].

      Even if the court assumes defendant has shown extraordinary

and compelling reasons for his release based on his underlying

conditions,     the § 3553(a) factors do not justify release for the

reasons set forth above. See United States v. McCoy, 981 F.3d 271,

275   (4th    Cir.     2020)       (stating       that §    3582(c)(1)(A)    requires

district courts to determine “if the § 3553(a) factors merit

[compassionate release]”).

      While the court acknowledges the seriousness of defendant’s

                                              5



        Case 7:13-cr-00022-H Document 141 Filed 03/16/21 Page 5 of 6
underlying conditions, defendant is only 39 years of age and

appears     to    have   already   contracted      COVID-19   and    recovered.

Further,    the    3553(a)    factors    and   defendant’s    post    sentencing

conduct    weigh    against   early     release.     Therefore,      defendant’s

motions for compassionate release [DE #121, #122, #126, #132, #134]

are DENIED.       Defendant’s motion to expedite ruling on his motions

[DE #133] is deemed moot.

     This 16th
          ___ day of March 2021.



                               __________________________________
                               Malcolm J. Howard
                               Senior United States District Judge
At Greenville, NC
#26




                                         6



          Case 7:13-cr-00022-H Document 141 Filed 03/16/21 Page 6 of 6
